Citation Nr: 1740636	
Decision Date: 09/19/17    Archive Date: 10/02/17

DOCKET NO.  11-05 552A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for the orthopedic manifestations of the service-connected low back disability (degenerative disc disease or DDD).

2.  Entitlement to an increased rating for the neurological manifestations of the low back disability affecting the right lower extremity, rated as 10 percent disabling effective June 30, 2016.

3.  Entitlement to an increased rating for the neurological manifestations of the low back disability affecting the left lower extremity, rated as 10 percent disabling effective February 23, 2012.

4.  Entitlement to an initial disability rating in excess of 50 percent for Major Depressive Disorder (MDD).

5.  Entitlement to an increased initial disability rating for Gastroesophageal Reflex Disease (GERD), rated as 10 percent disabling prior to June 30, 2016, and as 60 percent disabling thereafter. 

6.  Entitlement to a compensable disability rating of cholecystectomy (residuals of cholecystectomy). 

7.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Altendorfer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 2006 to November 2006 as well as an additional two month period of active service.
	
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 and May 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama. 

In a January 2009 rating decision, the RO increased the disability rating for the Veteran's service-connected DDD to 20 percent disabling, effective July 1, 2008.  In a June 2009 rating decision, the RO assigned a temporary evaluation of 100 percent, effective February 2, 2009, based on surgery necessitating convalescence for the Veteran's service-connected DDD disability and assigned a 20 percent evaluation, effective June 1, 2009.  In a January 2011 rating decision, the RO increased the disability rating for the Veteran's service-connected DDD disability to 40 percent disabling, effective August 7, 2010.  In an October 2016 rating decision, the RO increased the disability rating for the Veteran's service-connected GERD disability to 60 percent, effective June 30, 2016.  As the increases for the Veteran's service connected DDD and GERD disabilities did not represent a total grant of the benefits sought on appeal, the claim remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).  

In regards to the increased rating claim for DDD, the Board notes that the claim period under review excludes the time period between February 2, 2008 and May 31, 2009, as this is the period that the RO assigned a temporary total disability rating pursuant to 38 C.F.R. § 4.30 (2017). 

In September 2015, the Board remanded the current issues for further evidentiary development.  The Board finds that there has been substantial compliance with the prior remand instructions and no further action is necessary.  See D'Aries v. Peake, 22 Vet. App. 97 (2008) (holding that only substantial, and not strict, compliance with the terms of a Board remand is required pursuant to Stegall v. West, 11 Vet. App. 268 (1998)).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, throughout the period under review, the orthopedic manifestations of her low back disability have approximated the criteria for a 40 percent rating, based on functional loss due to pain and less movement than normal.

2.  For the period from July 1, 2008 through June 29, 2016, the Veteran's right lower extremity lumbar radiculopathy most closely approximated mild incomplete paralysis of the sciatic nerve.  For the period beginning June 30, 2016, the right lower extremity lumbar radiculopathy is most accurately characterized as moderate incomplete paralysis of the sciatic nerve. 

3.  From July 1, 2008 until February 23, 2012, the Veteran's left lower extremity lumbar radiculopathy most closely approximated mild incomplete paralysis of the sciatic nerve.  For the period since February 23, 2012, the left lower extremity lumbar radiculopathy is most accurately characterized as moderate incomplete paralysis of the sciatic nerve.

4.  Throughout the pendency of the appeal, the Veteran's MDD resulted in symptoms in reduced reliability and productivity. 

5.  The Veteran's MDD has not resulted in occupational and social impairment in most areas.  Specifically, the MDD is not productive of impairment in the areas of family relations, thinking, or judgment.

6.  Prior to September 10, 2015, the Veteran's GERD manifested in persistently recurrent epigastric distress with pyrosis, regurgitation, and substernal pain.  These signs and symptoms were productive of considerable impairment of health.

7.  Since September 10, 2015, the Veteran's GERD has been manifested by persistently recurrent epigastric distress, to include symptoms of dysphagia, reflux, substernal pain, sleep disturbance, nausea, and vomiting, productive of severe impairment of health. 

8.   Throughout the pendency of the appeal, the Veteran's residuals of the January 2007 cholecystectomy have been asymptomatic; the competent and credible evidence of record does not support a finding that the Veteran has mild residuals. 

9.  The competent and credible evidence of record demonstrates that the combined effect of the Veteran's service-connected disabilities as likely as not precluded her from securing or following a substantially gainful occupation as of October 19, 2009.

10.  Prior to October 19, 2009, the Veteran's unemployability was due to conditions unrelated to her service-connected low back disability and residuals of cholecystectomy, the only conditions for which service connection was then in effect.

CONCLUSIONS OF LAW

1.  The criteria for an increased initial rating of 40 percent, but no higher, for the orthopedic manifestations of the low back disability are met, effective July 1, 2008.  38 U.S.C.S. §§ 1155, 5103, 5107 (LexisNexis 2017); 38 C.F.R. § 4.71a, Diagnostic Code 5243 (2017).

2.  The criteria for an initial evaluation of 10 percent, beginning July 1, 2008, and 20 percent, beginning June 30, 2016, for radiculopathy of the right lower extremity are met.  38 U.S.C.S. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520 (2017).

3.  The criteria for an initial evaluation of 10 percent, beginning July 1, 2008, and 20 percent, beginning February 24, 2012, for the service-connected radiculopathy of the left lower extremity are met.  38 U.S.C.S. §§ 1155, 5107; 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.124a, Diagnostic Code 8520.

4.  The criteria for an initial evaluation in excess of 50 percent for MDD are not met.  38 U.S.C.S. §§ 1155, 5107; 38 C.F.R. § 4.130, Diagnostic Code 9394 (2017).

5.  The criteria for an increased initial evaluation of 30 percent, prior to September 10, 2015, and 60 percent thereafter, for GERD are met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.114, Diagnostic Code 7399-7346 (2017).

6.  The criteria for a compensable initial evaluation for residuals of cholecystectomy are not met.  38 U.S.C.S. §§ 1155, 5107 (LexisNexis 2017); 38 C.F.R. § 4.130, Diagnostic Code 7318 (2017).

7.  The criteria for a TDIU are met, effective October 19, 2009.  38 U.S.C.S. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16 (2016).
REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.S. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects her ability to function under the ordinary conditions of daily life, including employment, by comparing her symptomatology with the criteria set forth in the Rating Schedule.  38 U.S.C.S. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10 (2016).  If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7 (2016).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

I. Low Back Disability

A. Orthopedic Manifestations. 

Following the RO's December 2008 rating decision, the orthopedic manifestations of the Veteran's low back disability were rated as 10 percent disabling, effective July 1, 2008, under Diagnostic Code 5243, intervertebral disc syndrome (IVDS).  IVDS may be evaluated (preoperatively or postoperatively) either under the General Rating Formula for Diseases and Injuries of the Spine ("General Rating Formula") or under the Formula for Rating IVDS based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined under § 4.25.  38 C.F.R. § 4.71a.  This rating was later increased to 20 percent, effective July 1, 2008, and eventually was increased to 40 percent, effective August 7, 2010.

The RO determined that the General Rating Formula provided the result most beneficial to the Veteran.  Under that formula, and as relevant here, a 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is warranted where forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted where there is unfavorable ankylosis of the entire thoracolumbar spine.  

Note 5 to the General Rating Formula defines unfavorable ankylosis as "a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spinal column is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching."  Note 5 to the general rating formula also clarifies that "[f]ixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis." 

Finally, the Board recognizes that, in some circumstances, it must consider functional impairment in addition to limitation of motion due to factors such as pain, weakness, premature or excess fatigability, and incoordination when deciding an appropriate rating.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2016); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  Although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, 592 (1991).  Instead, the Court in Mitchell v. Shinseki explained that, pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance, as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing.  25 Vet. App. 32; see also 38 C.F.R. §§ 4.40, 4.45.  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  In evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors.

The intent of the schedule is to recognize painful motion with joint or particular pathology as productive of disability.  It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  38 C.F.R. § 4.59.  The provisions of 38 C.F.R. § 4.59, which relate to painful motion, are not limited to arthritis and must be considered when raised by the Veteran or when reasonably raised by the record.  Burton v. Shinseki, 25 Vet. App. 1 (2011).

As an initial matter, the Board notes that it will not consider the formula for rating intervertebral disc syndrome (IVDS) as the Veteran has not had any "incapacitating episodes" as defined in Note 1 to the formula for rating IVDS throughout the course of appeal.  As such, the Board will evaluate the Veteran's level of disability pursuant to the General Rating Formula only.

After reviewing the record, the Board finds that a rating of 40 percent, but no higher, for the orthopedic manifestations of the Veteran's low back disability is warranted throughout the period on review, under the General Rating Formula.

In this regard, the August 2008 VA examiner recorded the Veteran's low back pain as typified by constant, moderate aching pain.  While the examiner recorded a diagnosis of central disc herniation and annular tear at L4-5 level, the examiner did not perform range of motion tests to evaluate the impact of the disability on the Veteran's range of motion.   

The Veteran first underwent range of motion testing during the January 2009 VA spinal examination.  There, the Veteran displayed forward flexion of the thoracolumbar spine to 40 degrees.  The examiner found objective evidence of pain both on active range of motion and repetitive range of motion tests, but the examiner did not indicate at which points the Veteran expressed pain. 

Following the Veteran's spinal fusion surgery at the L4-L5 level on February 2, 2009, the Veteran underwent physical therapy and rehabilitation at St. Vincent's Hospital.  July 2009 treatment records reveal that the Veteran was unable to perform forward bending and lifting.  The Veteran displayed forward flexion of the thoracolumbar spine at "10%."  The Veteran reported to a second rehabilitation appointment in August 2009, as documented in September 2009 treatment records.  There, the records indicated that the Veteran was still unable to perform forward bending or lifting.  Again, the Veteran displayed forward flexion of the thoracolumbar spine at "10%."

The Veteran was afforded a second VA spinal examination in March 2010.  There, the Veteran reported constant, severe stabbing or sharp pain in her low back.  According to the Veteran, flare-ups occurred every two to three weeks, lasted three to seven days, and resulted in an additional limitation of motion of 90 percent.  The Veteran displayed forward flexion of the thoracolumbar spine to 45 degrees.  The examiner found objective evidence of pain both on active range of motion and repetitive range of motion tests, but the examiner did not indicate at which points the Veteran expressed pain.  

Based upon the evidence above, the Board finds that an initial 40 percent rating is warranted, prior to August 7, 2010.  With consideration of repetitive testing, painful motion, and functional loss, the evidence is supportive of a finding of limitation of forward flexion of 30 degrees or less.  The Board acknowledges that the January 2009 VA examination documented objective range of motion findings greater than 30 degrees.  However, the examiner indicated that the Veteran expressed pain both during active range of motion and repetitive range of motion tests.  Further, the Board notes that the severity of the Veteran's low back condition at that time warranted surgery, which was performed the following month, when the Veteran underwent spinal fusion in February 2009.  

Following surgery in February 2009, the Veteran's forward flexion continued to be limited to 30 degrees or less.  Specifically, July 2009 and August 2009 treatment records documented the Veteran being unable to perform forward bending and showing forward flexion limited to "10%" capability.  The Board interprets the "10%" notation to mean 10 percent of the complete range of motion, roughly 9 degrees.  This interpretation is supported by the fact that the examiner recorded the Veteran as "unable to perform" forward bending.  In addition, the Veteran reported during the March 2010 VA spinal examination that she experiences an additional 90 percent limitation of motion during periods of flare-up, occurring every two to three weeks and lasting three to seven days.  In sum, in light of the evidence of functional loss and considering the DeLuca factors, the Board finds that an initial 40 percent rating is warranted under Diagnostic Code 5243, effective July 1, 2008.  See 38 C.F.R. §§ 3.102, 4.71a, 4.66; DeLuca, 8 Vet. App. at 204-7.

However, a rating in excess of 40 percent is not warranted throughout the period under review because the evidence of record does not show unfavorable anklyosis of the entire thoracolumbar spine.  Specifically, the August 2010, February 2012, and June 2016 VA examiners noted that the Veteran did not have ankylosis of the thoracolumbar spine.  As such, a rating in excess of 40 percent for anklyosis of the low back disability is not warranted.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5243.

B. Neurological Manifestations. 

The Board turns, next, to consideration of appropriate ratings for the neurologic manifestations of the Veteran's low back disability.  Initially, it notes that no neurologic abnormalities other than radiculopathy of the bilateral lower extremities have been observed by clinicians or reported by the Veteran in connection with her low back disability at any point during the claim period.  Thus, the remaining question is whether her radiculopathy of the bilateral lower extremities is appropriately rated throughout the appeal period.

Note 1 to the General Rating Formula for diseases and injuries of the spine provides that associated objective neurological abnormalities are to be rated separately under the appropriate diagnostic code.  See 38 C.F.R. § 4.71a.  The neurological manifestations of the Veteran's lumbar spine disability have been rated pursuant to Diagnostic Code 8520.

The rating criteria for paralysis of the sciatic nerve are located under 38 C.F.R. § 4.124a, Diagnostic Code 8520.  A 10 percent evaluation is assigned for mild incomplete paralysis, a 20 percent evaluation is assigned for moderate incomplete paralysis, and 40 percent evaluation is assigned for moderately severe incomplete paralysis, 60 percent evaluation is assigned for severe incomplete paralysis with marked muscle atrophy, and an 80 percent evaluation is assigned with complete paralysis.  Id. 

Words such as "moderate" and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.S. § 7104; 38 C.F.R. §§ 4.2, 4.6.

The RO granted the Veteran a 10 percent rating for radiculopathy of the left lower extremity in a December 2013 rating decision, effective February 23, 2012.  38 C.F.R. § 4.124a.  Then, the RO granted the Veteran a 10 percent rating for radiculopathy of the right lower extremity in an October 2016 rating decision, effective June 30, 2016.  The assigned effective dates for those ratings were based on VA treatment notes that documented decreased sensation in the Veteran's lower extremities on those dates.  The Board finds, however, that the Veteran is entitled to 10 percent rating for her right lower extremity radiculopathy from the date of claim (July 1, 2008) to June 29, 2016, and a 20 percent rating thereafter.  In addition, the Board finds that the Veteran is entitled to a 10 percent rating for her left lower extremity radiculopathy from the date of claim (July 1, 2008) to February 23, 2012, and a 20 percent rating thereafter. 

Turning to the medical evidence of record, the Veteran's radicular symptoms of the right lower extremity were first documented in the August 2008 VA spinal examination report.  There, the examiner reported a diagnosis of right lower extremity radiculopathy, relying on electrophysiologic studies. 

February 2009, December 2009, January 2010, and February 2010 private treatment records documented pain which radiated bilaterally.  However, objective testing in December 2009, January 2010, and February 2010 revealed that the Veteran's light touch sensation remained intact in the bilateral extremities.      

A March 2010 report of VA spinal examination documented the Veteran's reports of bilateral pain radiating to the lower extremities.  Following detailed motor tests, the Veteran displayed bilateral reduction in active movement.  Sensory testing revealed normal sensation in both lower extremities.  Ultimately, the examination report indicated a diagnosis of radiculopathy in the right lower extremity only.  

The Veteran was afforded a VA general medical examination in August 2010.  There, the examiner documented the Veteran's subjective complaints of radiating pain down her left lower extremity.  Following sensory examination, the examiner noted no signs of radiculopathy for either the left or the right lower extremity. 

The Veteran was afforded a VA spinal examination in February 2012.  There, reflex tests, straight leg raising tests, and sensory examinations revealed normal results for the right lower extremity.  Also, the VA examiner found that the right sciatic nerve root was not affected.  As for the left lower extremity, reflex examination showed hypoactive left knee and ankle.  The sensory examination revealed normal results and the straight leg raising tests indicated positive results.  The Veteran reported constant mild pain and moderate intermittent pain.  The examiner observed signs of moderate paresthesias and/or dysesthesias as well as moderate numbness in the left lower extremity.  Ultimately, the examiner found that only the left sciatic nerve root was affected and evaluated its severity as mild. 

In August 2012, the Veteran underwent a magnetic resonance neurography study with particular focus of the left side at the Neurography Institute in Santa Monica, California.  Progress notes revealed an impression of "asymmetric piriformis muscle larger, left than right.  Focal hyperintensity within the left sciatic nerve . . . ."  

In April 2013, the Veteran underwent an additional VA spinal examination.  There, the Veteran again reported pain radiating down both legs.  Reflex testing revealed bilateral hypoactive knees and ankles.  Sensory examination and straight leg raising tests indicated normal results for the Veteran's right lower extremity.  As for the left lower extremity, sensory examination showed decreased sensation throughout the extremity and negative results following the straight leg raising tests.  The examiner found that only the left sciatic nerve was involved in the Veteran's radicular condition, noting "there are no objective findings to substantiate a diagnosis of radiculopathy involving the right lower leg."  The examiner characterized the Veteran's radicular symptoms of the left lower extremity as mild.

The Veteran was afforded another VA spinal examination in June 2016.  Straight leg raising tests revealed positive results for the right lower extremity.  The Veteran reported constant severe pain and intermittent severe pain.  In addition, the examiner found signs of severe paresthesias and/or dysesthesias as well as moderate numbness.  As for the left lower extremity, the Veteran reported constant mild pain and intermittent mild pain.  Also, the examiner found signs of mild paresthesias and/or dysesthesias as well as mild numbness.  The examiner found that both sciatic nerve roots were affected and evaluated the Veteran's radiculopathy in both lower extremities as mild.

Following review of the evidence, the Board finds that a 10 percent rating is warranted for radiculopathy of the right lower extremity from July 1, 2008 to June 29, 2016.  Medical treatment records verified the Veteran's radiculopathy through electrophysiologic studies, specifically the 2008 VA examination report.  In addition, the Veteran continued to report radicular symptoms throughout this period, specifically treatment records in March 2010, February 2010, December 2009, January 2010, and February 2010.  The Veteran is competent to report the radicular symptoms she experienced during this time period.

A higher, 20 percent rating is not warranted during this time period, as despite the Veteran's subjective complaints of right lower extremity pain, the record lacks any objective findings of incomplete paralysis prior to June 2016.  38 C.F.R. § 4.124a, Diagnostic Code 8720.  While some objective signs of radiculopathy of the right lower extremity were documented during the reflex tests during the April 2013 VA examination,  this limited evidence does not demonstrate that the severity more nearly approximated moderate incomplete paralysis prior to June 2016.  Further, contemporaneous treatment records, specifically those dated in February 2012 and April 2013, found the Veteran's right sciatic nerve root unaffected.  In considering the whole disability picture, the Board concludes that a 10 percent rating, but no higher, is warranted for the period prior to June 30, 2016.  38 U.S.C.S. § 5107(b); 38 C.F.R. § 4.3.

However, the Board concludes that the Veteran is entitled to an increased evaluation of 20 percent effective June 30, 2016 and thereafter.  The June 2016 VA examiner found signs of severe paresthesias and/or dysesthesias as well as moderate numbness.  In addition, the straight leg raising and reflex examinations revealed objective, positive results.  A rating higher than 20 percent, however, is not warranted, as the Veteran's incomplete paralysis of the right sciatic nerve is manifested by wholly sensory involvement.  See Miller v. Shulkin, 28 Vet. App. 376, 380 (2017) (holding that a rating higher than 20 percent may not be awarded for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations).  As such, the criteria for a rating higher than 20 percent are not met.

Next, the Board finds that a 10 percent rating is warranted for radiculopathy of the left lower extremity, effective from July 1, 2008 to February 23, 2012, and an increased evaluation of 20 percent is warranted thereafter.  February 2009 private treatment notes first documented the Veteran reports of left lower extremity radicular pain.  There, the examiner noted that the Veteran "continues with low back pain radiating into both legs." The Board infers from the clinician's comment  regarding the continued nature of the radicular symptoms in both legs that the left lower extremity radicular symptoms manifested prior to February 2009.  In construing this evidence in the light most favorable to the Veteran, the Board finds that the left lower extremity radicular symptoms manifested as early as the date of claim, or July 1, 2008.  

Subsequent to February 2009, the Veteran continued to report radicular pain in her left lower extremity, as demonstrated in December 2009, January 2010, and February 2010 records of treatment.  In addition, the August 2010 VA examiner documented the Veteran's complaints of radicular pain in the left lower extremity, but the examiner did not observe any objective signs following a sensory examination.  Despite the Veteran's subjective complaints of left lower extremity pain, the record lacks any objective findings of moderate incomplete paralysis prior to February 2012.  38 C.F.R. § 4.124a, Diagnostic Code 8720.  Accordingly, a rating higher than 10 percent is not warranted for the left lower extremity lumbar radiculopathy prior to February 2012.  

However, an increased evaluation of 20 percent is warranted, effective February 24, 2012 and thereafter.  As discussed above, the February 2012 VA examiner found signs of moderate paresthesias and/or dysesthesias as well as moderate numbness.  In addition, the straight leg raising test revealed objective, positive results.  These results were confirmed on VA examination in June 2016.  The Board has considered whether a rating higher than 20 percent is warranted, but concludes that it is not.  Here, the Veteran's incomplete paralysis of the left sciatic nerve is manifested by wholly sensory involvement.  See Miller v. Shulkin, 28 Vet. App. 376, 380 (2017) (holding that a rating higher than 20 percent may not be awarded for incomplete paralysis of a peripheral nerve where the condition is productive of wholly sensory manifestations).  As such, the criteria for a rating higher than 20 percent are not met.



II. Major Depressive Disorder (MDD)

By way of history, in a May 2011 rating decision the RO granted service connection for MDD and assigned an initial disability rating of 50 percent, under the criteria of 38 C.F.R. § 4.130, Diagnostic Code 9434.  The Veteran contested the initial rating in a May 2011 Notice of Disagreement.  The relevant rating criteria for MDD are as follows.

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id. 

A 70 percent rating is assigned for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions and the Veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on social and occupational impairment rather than solely on the examiner's assessment of the level of disability at the moment of examination.  38 C.F.R. § 4.126(a) (2017).  When evaluating the level of disability from a mental disorder the rating agency will consider the level of social impairment but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126(b). 

The Court has held that the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.  In particular, use of such terminology permits consideration of items listed as well as other symptoms and contemplates the effect of those symptoms on the claimant's social and work situation.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Another factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, Fourth Edition (DSM-IV)); see also Richard v. Brown, 9 Vet. App. 266 (1996).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 31 to 40 indicates some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 indicates serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF score of 51 to 60 indicates moderate symptoms (e.g., flattened affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or social functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships. 

Turning to the medical evidence of record, the Veteran was afforded her first VA mental health examination in February 2010.  During the examination, the Veteran endorsed symptoms of depression, anhedonia, amotivation, helplessness, poor stress tolerance, fatigue, poor memory and poor attention or concentration.  The examiner assigned a GAF score of 55.  Ultimately, the examiner found that the Veteran's MDD at that time caused "moderate limitations in psychosocial functioning." 

In October 2010, the Veteran was afforded a second VA mental health examination.  The Veteran at that time reported maintaining contact with friends via telephone, calling one or two times per week.  In addition, the Veteran had been actively occupied with taking care of her elderly mother and three children.  During the examination, the Veteran endorsed symptoms of subjective depression, fatigue, sleep disturbance, and poor memory and poor attention or concentration.  The examiner assigned a GAF score of 55.  Ultimately, the examiner found that the Veteran's MDD caused "moderate limitations in psychosocial functioning."

In February 2012, the Veteran was afforded a third VA mental health examination.  The Veteran at that time reported regularly attending mental health appointments with a VA therapist.  In addition, the Veteran indicated that she regularly attended church.  During the examination, the Veteran endorsed symptoms of depressed mood, anxiety, panic attacks that occur weekly or less often, mild memory loss, flattened affect, disturbances of motivation or mood, and difficulty in establishing and maintaining effective work and social relationships.  Ultimately, the examiner found that the Veteran's MDD caused occupational and social impairment with reduced reliability and productivity.

Most recently, the Veteran was afforded a VA mental health examination in May 2016.  The Veteran then reported spending significant time sleeping during the day, attending medical appointments, and tending to her children.  Further, she indicated that she had to "constantly take the children places."  She expressed a desire to be alone, but also stated that she had a "good relationship with the children" as well as her father and two brothers.  During the examination, the Veteran endorsed symptoms of depressed mood, anxiety, panic attack that occur weekly or less often, mild memory loss, flattened affect, and disturbances of motivation or mood.  The examiner did not observe any signs of distorted thoughts.  Ultimately, the examiner found that the Veteran's MDD caused occupational and social impairment with reduced reliability and productivity.

In addition, the record includes VA mental health treatment records.  These indicate that throughout the claim period the Veteran has not reported suicidal or homicidal ideations.  In addition, VA examiners and clinicians have not assigned a GAF score below 55. 

After review of the evidence of record, the Board finds that the severity of the symptoms and disability picture does not warrant a disability rating in excess of 50 percent.  In this regard, the record lacks evidence of symptoms that result in occupational and social impairment in her family relations, thinking, or judgment.  Throughout the claim period, the Veteran reported an active relationship with her children and family.  Most recently in the May 2016 VA examination, the Veteran reported having a "good relationship with the children" as well as her father and two brothers.  While the Veteran denied having many friends in May 2016, she indicated that most of her time was dedicated to caring for her family members.  Earlier in the claim period, in October 2010, the Veteran reported speaking with friends over the phone at least weekly. 

In addition, the Veteran's thinking and judgment did not become deficient due to her MDD symptoms.  Specifically, October 2010 VA treatment records characterized the Veteran's cognitive ability.  There, the clinician described the Veteran's thought content as without disturbance in thought, her thought process as goal-directed, insight/ judgment as good, and intellect as average.  In the February 2012 VA examination, the examiner did not observe signs of decreased memory, but noted that the Veteran had difficulty concentrating on complex tasks.  In addition, the May 2016 VA examiner assessed the Veteran's attention as being without any limitation, and determined that she had good abstract reasoning, average judgment, average intelligence, fair insight, and fair impulse control. 

The Board acknowledges that the Veteran exhibited depression and deficiencies in her mood throughout the claim period.  However, the severity of the depression, in the context of the Veteran's other MDD symptoms, does not warrant a rating in excess of 50 percent.  The Board finds the consistent assessments from VA examiners that the Veteran's MDD symptoms result in occupational and social impairment with reduced reliability and productivity to be highly probative.

In short, the Board finds that the Veteran's MDD symptoms are comparable indicators of the type of occupational and social impairment contemplated in the criteria provided for a 50 percent rating under the General Rating Formula, but no more.  See Mauerhan, 16 Vet. App. at 42-43.

In reaching this conclusion, the Board remains sympathetic to the Veteran and does not question the sincerity of her belief that her MDD symptoms are more severe than currently evaluated.  However, whether a disability has worsened sufficiently to meet the schedular criteria for the assignment of a higher evaluation is a factual determination by the Board based on the Veteran's complaints coupled with the medical evidence.  Although she believes that she meets the criteria for a higher disability rating, the Board concludes that her complaints and the medical findings do not demonstrate deficiencies in most areas, such that the schedular requirements for an evaluation in excess of 50 percent are not met, as explained and discussed above. 

As the preponderance of the evidence is against assignment of a higher rating, that doctrine is not applicable, and the claim must be denied.  38 U.S.C.S. § 5107(b).

III. GERD

The Veteran's service-connected GERD/hiatal hernia has been assigned an initial 10 percent evaluation effective October 19, 2009 and a 60 percent evaluation effective June 30, 2016 under 38 C.F.R. § 4.114, Diagnostic Code 7399-7346.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the rating assigned.  The additional code is shown after the hyphen.  38 C.F.R. § 4.27 (2017).  When an unlisted condition, such as GERD, is encountered, it will be permissible to rate under a closely related disease or injury in which not only the functions affected, but the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20 (2017).  Thus, the Veteran's GERD/hiatal hernia has been rated by analogy as hiatal hernia.  See 38 C.F.R. § 4.114, Diagnostic Code 7346.

As relevant here, under Diagnostic Code 7346, a 30 percent rating is contemplated for persistently recurrent epigastric distress with dysphagia (difficulty swallowing), pyrosis (heartburn), and regurgitation, accompanied by substernal or arm or shoulder pain, causing considerable impairment of health, and a 10 percent rating is warranted for disability manifested by two or more of the symptoms for the 30 percent evaluation of less severity.  38 C.F.R. § 4.114.  A rating of 60 percent is assigned for symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia, or other symptom combinations productive of severe impairment of health.  

Following review of the record, the Board finds that the Veteran's symptoms prior to September 10, 2015 warrant the assignment of an increased 30 percent disability rating and a 60 percent rating thereafter.

Turning to the medical evidence of record, October 2009 private treatment records documented the Veteran denying symptoms of nausea, vomiting, diarrhea, constipation, abdominal pain, blood in stool, hemorrhoids or jaundice problem.  However, the Veteran reported heartburn/indigestion.  The examiner noted that the Veteran had lost 20 pounds since 2007 and described the Veteran as "thin."

April 2010 private treatment records documented the Veteran's report of constipation, abdominal pain, and heartburn/indigestion.  June 2010 private treatment records characterized the Veteran's reflux esophagitis as "severe."  There, the Veteran complained of retrosternal and epigastric burning pain.    

In February 2012, the Veteran was afforded a VA examination.  There, the Veteran reported experiencing mild to moderate nausea and reflux, daily.  Also, the Veteran reported intermittent mild discomfort with swallowing.  The Veteran endorsed symptoms of pyrosis and reflux.  The examiner indicated that the Veteran exhibited recurrent nausea, with more than four episodes per year, each episode lasting less than one day. 

In March and April 2012 correspondence, the Veteran maintained that her GERD disability resulted in symptoms of stomach pains, sleep disturbance, regurgitation, and nausea. 

The Veteran was afforded a VA esophageal conditions examination in June 2016.  The examiner observed that the Veteran's weight remained unchanged since April 2016, noting that she had gained 21 pounds since November 2015.  The examination report also noted that the Veteran underwent a fluoroscopy study for dysphagia in September 2015.  The fluoroscopy revealed an impression of advanced esophageal dysmotility and a small sliding hiatal hernia.  

Based upon the above, the Board finds that prior to September 10, 2015 an increased 30 percent rating for GERD is warranted as the Veteran's GERD during this period was productive of a considerable impairment in health.  The severity of the Veteran's pyrosis ranged from mild to severe during this period.  October 2009 private treatment records indicated that the Veteran lost 20 pounds since 2007.  Further supportive of this determination are the Veteran's competent reports of regurgitation and substernal pain.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994).   The Board finds the Veteran credible because she consistently reported these symptoms throughout the claim period.    

A rating higher than 30 percent, however, is not warranted prior to September 10, 2015 because the Veteran's GERD was not productive of a severe impairment of health.  

As of September 10, 2015, however, the Board finds that an increased initial 60 percent rating is warranted.  Evidence supportive of this determination includes the September 10, 2015 fluoroscopy which revealed advanced esophageal dysmotility and small sliding hiatal hernia.  The September 2015 treatment is the earliest evidence of dysphagia.  In considering the combination of GERD symptoms, to include the Veteran's reports of regurgitation, substernal pain, longstanding history of reflux, dysphagia, and hiatal hernia, the Board finds that from September 10, 2015  the Veteran's GERD produced severe impairment of health.  A rating higher than 60 percent is not warranted as a 60 percent rating is the maximum rating provided under Diagnostic Code 7346. 

IV. Residuals of cholecystectomy

The Veteran's residuals of cholecystectomy have been evaluated under 38 C.F.R. § 4.114, Diagnostic Code 7318.  Diagnostic Code 7318 addresses removal of the gallbladder.  It provides for a noncompensable evaluation for nonsymptomatic gallbladder removal.  A 10 percent evaluation is warranted for gallbladder removal with mild symptoms.  The highest 30 percent evaluation is reserved for gallbladder removal with severe symptoms.

Words such as "moderate" and "mild" are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  38 U.S.C.S. § 7104; 38 C.F.R. §§ 4.2, 4.6.

By way of history, the Veteran underwent laparoscopic cholecystectomy in January 2007.  Subsequent relevant clinical records include September 2008 VA progress notes which recorded the Veteran's report of a history of gallbladder problems.  At that time, the Veteran indicated that she took medication for her gallbladder and that she "is still very sensitive when eating food."

In August 2010, the Veteran was afforded a VA general medical examination.  There, the examiner noted no history of jaundice and no gallbladder attacks.  Further, the Veteran did not report experiencing any abdominal pain. 

The Veteran was afforded additional VA examinations in February 2012 and June 2016.  In both examinations, the examiners found no signs or symptoms attributable to any gallbladder condition or residuals of treatment for the Veteran's service-connected gallbladder disability.  No medication was required for control of her condition.

The record otherwise includes no additional, relevant evidence.

Following review of the evidence, the Board finds that a compensable evaluation for residuals of cholecystectomy is not warranted.  There is currently no probative medical evidence of record which supports a finding that the Veteran has any signs or symptoms attributable to the cholecystectomy.  The Board has considered the Veteran's complaints that she is still very sensitive to foods, and the fact that she reported taking medication in September 2009.  However, the Board concludes that the medical findings on examination showing no residuals are of greater probative value than the Veteran's allegations regarding the severity of the residuals of her cholecystectomy, and that the preponderance of the evidence is against her claim.

The Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim, that doctrine is not applicable.  See 38 U.S.C.S. § 5107(b).

V. TDIU

The issue of entitlement to a TDIU due to service-connected disabilities has been raised by the Veteran during the course of this appeal.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009) (holding that, in the context of an initial adjudication of a claim of entitlement to service connection or in the context of a claim for an increase "a request for TDIU, whether expressly raised by a veteran or reasonably raised by the record, is not a separate claim for benefits, but rather involves an attempt to obtain an appropriate rating for a disability").  The Veteran asserts that she is unable to work due to her service-connected disabilities, including MDD, DDD, and GERD. 

VA will grant a TDIU when the evidence shows that a Veteran is precluded, by reason of service-connected disabilities, from obtaining and maintaining any form of gainful employment consistent with her education and occupational experience.  See 38 U.S.C.S. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.  TDIU benefits are granted only when it is established that the service-connected disabilities are so severe, standing alone, as to prevent the retaining of gainful employment.  If there is only one such disability, it must be rated at least 60 percent disabling to qualify for TDIU benefits; if there are two or more such disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

In determining whether an appellant is entitled to a total disability rating based upon individual unemployability, neither the appellant's nonservice-connected disabilities nor may advancing age be considered.  38 C.F.R. §§ 3.341(a), 4.19 (2017).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  See Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).

The Board first considers whether the Veteran is entitled to a TDIU for the period since October 19, 2009.  Beginning October 19, 2009, the Board observes that the Veteran was service-connected for DDD (now 40 percent disabling), radiculopathy of the left lower extremity (now 10 percent disabling),  radiculopathy of the right lower extremity (now 10 percent disabling), MDD (50 percent disabling), GERD (now 30 percent disabling), residuals of cholecystectomy (noncompensable), umbilicus scar (noncompensable), and low back scar (noncompensable).  The assigned combined evaluation of 80 percent for the Veteran's service-connected disabilities meets the criteria for schedular consideration of TDIU.  See 38 C.F.R. § 4.16(a).  

The next issue is whether the Veteran met the threshold requirements of a TDIU.  Notably, a combined-effects medical opinion is not required in every case in order to adjudicate the issue of entitlement to TDIU.  See Floore v. Shinseki, 26 Vet. App. 376 , 382 (2013).  Following careful review of the record, the Board finds that effective October 19, 2009, the combined effects of the Veteran's service-connected disabilities precluded the Veteran from obtaining and maintaining any form of gainful employment consistent with her education and experience.  Such a finding is within the province of the Board.  Accordingly, the Veteran is entitled to a TDIU effective October 19, 2009. 

Next, the Board addresses whether the Veteran is entitled to a TDIU prior to October 19, 2009.  In determining whether the Veteran is eligible to receive TDIU benefits, the Board observes that prior to October 19, 2009 the Veteran was service-connected for DDD (now 40 percent disabling), radiculopathy of the left lower extremity (now 10 percent), radiculopathy of the right lower extremity (now 10 percent), residuals of cholecystectomy (noncompensable), and umbilicus scar (noncompensable).  As the Veteran was service-connected for more than one disability (none of which was independently rated at 60 percent) and the combined rating was less than 70 percent disabling,  the Veteran is not entitled to TDIU on a schedular basis prior to October 19, 2009.  See 38 C.F.R. § 4.16. 

The Board also finds that referral for consideration of a TDIU on an extraschedular basis is not warranted, as the most probative evidence does not show that the Veteran was precluded from obtaining or maintaining employment due to her low back disability or residuals of cholecystectomy, the only disabilities for which service connection was then in effect.  

In this regard, December 2001 Social Security Administration (SSA) records include findings showing that the Veteran was disabled due to major depressive disorder.  

The August 2008 VA spinal examiner noted that the Veteran was retired in 2004 as a manager at the Sheraton Hotel due to a psychiatric condition.  There, the examiner opined that the Veteran's low back disability had "no significant effects" on the Veteran's usual occupation.  The examiner noted that the low back disability had a  mild effect on her ability to complete chores, moderate effect on exercise, severe effect to perform sports, and a mild effect when traveling. 

September 2008 VA progress notes documented the Veteran's reports of residuals associated with the cholecystectomy.  As discussed above, the severity of these symptoms were not of a nature that they could appropriately be characterized as even mild in degree. 

In October 2009 correspondence, the Veteran stated that she had not worked since she separated from the military due to all of her service connected conditions.  

In short, the Board finds that the Veteran's representations regarding the effects of her low back disability and cholecystectomy residuals on her ability to obtain and maintain substantially gainful employment are less persuasive than the August 2008 VA examiner's opinion and the other evidence of record finding that her then service-connected disabilities had little to no impact on her daily occupational functioning.  Significantly, the record reveals that non-service-connected psychiatric conditions more prominently impacted the Veteran's ability to secure and maintain substantially gainful employment prior to October 19, 2009.  The Veteran's MDD disability was not service-connected until October 19, 2009. 

In summary, the Board finds that the preponderance of the probative evidence indicates that the Veteran's service-connected low back disability and residuals associated with the cholecystectomy did not render her incapable of performing the physical and mental acts required by employment when considered with her education and prior work history.  Accordingly, the criteria for TDIU are not met, referral for extraschedular consideration is not warranted, and the claim is denied prior to October 19, 2009.

In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.S. § 5107 (b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert, 1 Vet. App. at 55-57.
ORDER

An increased initial rating of 40 percent for the orthopedic manifestations of the low back disability is granted, throughout the pendency of the appeal. 

An increased rating of 10 percent for right lower extremity lumbar radiculopathy is granted, effective July 1, 2008.

An increased rating of 20 percent for right lower extremity lumbar radiculopathy is granted, effective June 30, 2016.

An increased rating of 10 percent for left lower extremity lumbar radiculopathy is granted, effective July 1, 2008.

An increased rating of 20 percent for left lower extremity lumbar radiculopathy is granted, effective February 24, 2012.

An initial rating in excess of 50 percent for MDD is denied. 

An initial rating of 30 percent for GERD is granted for the period prior to September 10, 2015.

Effective September 10, 2015, an increased rating of 60 percent for GERD is granted.

An initial compensable evaluation for residuals of cholecystectomy is denied. 

A total disability rating based on individual unemployability due to service-connected disabilities is granted, effective October 19, 2009.


____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


